                                                                                USDC SDNY
                                                                                DOCUMENT
                                                                                ELECTRONICALLY FILED
                                                                                DOC #:
                                                     U.S. Department of Justice DATE FILED: 12/26/19

                                                     United States Attorney
                                                     Southern District of New York


                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007




                                                     December 12, 2019


BY ECF

Hon. Gregory H. Woods
United States District Judge                      MEMORANDUM ENDORSED
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Eddye Gutierrez Tavarez,
               No. 15 Cr. 566 (GHW)

Dear Judge Woods:

        The Government respectfully submits this letter in advance of the hearing in this above-
referenced matter pertaining to a violation of supervised release, which is currently scheduled for
December 13, 2019 at 4:00 p.m. As the Court might recall, the defendant’s violation arose from
the defendant’s arrest for a state crime in Queens in July 2018, for which he was granted an
adjournment in contemplation of dismissal. The defendant’s term of supervised release
subsequently expired on November 16, 2018.

        Since the Court’s last conference on the underlying violation, Immigration Judge Brigitte
Laforest ordered the defendant’s voluntary departure from the United States prior to September
12, 2019. A copy of that order, dated July 29, 2019, is attached. And the U.S. Probation Office
recently has informed the Government that the defendant has voluntary deported the United
States in compliance with that order.

        The Government, with the consent of the U.S. Probation Office, requests that the Court
grant the dismissal of the violation, in light of the defendant’s deportation from the United
States, and vacate the hearing scheduled for December 13. Given that the defendant has
voluntarily deported consistent with an Immigration Judge’s order, that the defendant’s term of
Honorable Gregory Woods
December 12, 2019
Page 2 of 2




supervised release expired more than two years ago, and that the underlying conduct resulted in a
state court dismissal, the Government submits that the interests of justice weigh in favor of
dismissal of the violation.


                                                    Respectfully submitted,


                                                    GEOFFREY S. BERMAN
                                                    United States Attorney

                                              By:           /s/
                                                    Eli J. Mark
                                                    Assistant United States Attorney
                                                    (212) 637-2431


cc: Michael Tremonte, Esq. (via ECF)
    Counsel for Eddye Gutierrez Tavarez




 Application granted. The violation is dismissed.

 SO ORDERED.
 Dated: December 26, 2019         _____________________________________
                                         GREGORY H. WOODS
 New York, New York
                                        United States District Judge
